Citation Nr: 1011056	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  08-40 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1982 to April 1985 
and from March 1988 to September 1991. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009).  The law particularly required VA to obtain any 
relevant records held by any Federal department or agency.  
38 U.S.C.A. § 5103A(b)(3), (c)(3).  In addition, VA is 
required to make reasonable efforts to obtain relevant 
records on behalf of claimants.  38 C.F.R. § 3.159(c) (2009). 

In March 2007, the Veteran sent the RO a form authorizing 
Kaiser Permanente, from whom he received psychiatric 
treatment, to release records to VA.  The record contains 
treatment notes from Kaiser Permanente from 1995 through 
December 2006.  There is no indication that the RO attempted 
to obtain the Veteran's post- 2006 treatment records from 
Kaiser Permanente, and the release form which the Veteran 
sent in March 2007 has since expired.  VA must send the 
Veteran a new release form to obtain the more recent Kaiser 
Permanente records, and must then 


obtain the records if the Veteran returns the form.  If the 
records cannot be obtained, the RO must notify the Veteran of 
the efforts that were made to obtain them and further action 
to be taken with respect to the claim.  38 U.S.C.A. 
§ 5103A(b)(2).

The Veteran wrote on his December 2008 VA Form 9 that he has 
current mental health records from the VA Fairfield and Mare 
Island clinics.  The record contains VA treatment records 
through February 2007, and there is no indication that the RO 
attempted to obtain the Veteran's more recent VA treatment 
records.  In addition, the more recent VA treatment records 
must be obtained.  The VCAA requires that VA obtain the VA 
treatment records, unless it is reasonably certain and 
documented that such records do not exist or that further 
efforts to obtain such records would be futile.  38 U.S.C.A. 
§ 5103A(b)(3). 

In September 2008, the Veteran sent the RO a notification 
letter from the Social Security Administration (SSA) to the 
effect that he had been found entitled to disability benefits 
from SSA effective July 1, 2008.  However, the underlying 
records from SSA are not in evidence, and the record does not 
indicate that VA has attempted to obtain the SSA records.  
The VCAA requires that VA obtain the SSA records, unless it 
is reasonably certain and documented that such records do not 
exist, that further efforts to obtain these records would be 
futile, or that such records are not relevant to the issue on 
appeal.  38 U.S.C.A. § 5103A(b)(3); see Golz v. Shinseki, No. 
2009-7039 (Fed. Cir. Jan. 4, 2010).  

Accordingly, the case is REMANDED for the following action:

1.	The RO should review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the law and pertinent 
Court decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.


2.	Unless the RO can establish that the 
Veteran's Social Security disability claim 
was granted for disability other than that 
on appeal in the present VA claim, the RO 
should request a copy of the records which 
were the basis of SSA's determination that 
the Veteran is disabled under SSA criteria, 
to include medical and examination reports.

3.	The RO should request the Veteran's VA 
treatment records from the Fairfield 
and Mare Island clinics starting from 
February 2007.

4.	The RO should send the Veteran a 
release form in order to obtain Kaiser 
Permanente treatment records.  If the 
Veteran returns the form, the RO should 
request the Veteran's Kaiser Permanente 
treatment records starting from January 
2007.  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, the RO 
should inform the Veteran of the 
records that could not be obtained, 
including what efforts were made to 
obtain them.

5.	Thereafter, the RO should readjudicate the 
Veteran's claim for service connection for 
PTSD.  If the benefits sought on appeal remain 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

